DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “biometric information detecting unit”, “information processing device”, and “movement assisting device” in claim 1.
According to the Specification, the biometric information detecting unit is a brain wave detecting unit that includes electrodes for detecting brain waves; the information processing device is a control unit that is constituted by an information processor such as a personal computer, a tablet computer, a smartphone, etc.; and the movement assisting device may include an upper limb exoskeleton robot, a display, and/or a perceptual stimulator that applies a perceptual stimulus (pain, vibration, compression, electronic stimulus, sound) to a patient.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11-17, and 19-25 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally filed Specification fails to provide support for a biometric information detecting unit or method configured to detect biometric brain information from at least one predetermined brain region and an information processing device configured to determine, based on the detected biometric brain information, at least one activated state in the brain. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1, 11-17, and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The entire first limitation of claim 1 renders the claim indefinite. As best understood by the limitation, the limitation recites a detecting unit configured to detect brain information from at least one predetermined brain region, wherein the at least one predetermined brain region includes an ipsilateral brain region. The brain information is detected from at least one predetermined brain region from among a plurality of brain regions, wherein the plurality of brain regions exist in bilateral hemispheres of a brain, wherein either the at least one predetermined brain region, the plurality of brain regions, or the bilateral hemispheres are selectable in accordance with a hemiplegic shoulder and elbow “that is a target of function recovery or function improvement of a hemiplegic finger and the hemiplegic shoulder and elbow of the subject”. First, which of 1) the at least one predetermined brain region, 2) the plurality of brain regions, or 3) the bilateral hemispheres, are selectable in accordance with the hemiplegic shoulder and elbow? As the claim is currently written, it is entirely unclear what is “selectable in accordance with the hemiplegic shoulder and elbow”. Secondly, the phrase “that are selectable in accordance with the hemiplegic shoulder and elbow that is a target of function recovery or function improvement of a hemiplegic finger and the hemiplegic shoulder and elbow of the subject” remains incoherent. For this examination, the first limitation of claim 1 is being interpreted such that a detecting unit is configured to detect brain information from at least one brain region of a plurality of brain regions, wherein the at least one brain region from which brain information is detected is capable of being selected in accordance with a hemiplegic shoulder and elbow. The same indefiniteness issues are present in claims 13 and 14, and as such, the same interpretation will be used for claims 13 and 14.
	Claim 1 recites that the movement assisting device assists movement of the hemiplegic shoulder and elbow when the information processing device has determined that “the activation level of the ipsilateral brain region” satisfies a predetermined condition. The phrase “the activation level of the ipsilateral brain region” lacks proper antecedent basis as there is no previous mention of determining or measuring an activation level of the ipsilateral brain region. The same indefiniteness issues are present in claims 13 and 14.
 	Claim 17 is unclear because it recites that a predetermined condition is “whether or not a level of an event-related desynchronization (ERD) in the ipsilateral brain region exceeds a predetermined threshold.” In combination with claim 1, claim 17 reads such that the movement assisting device executes a predetermined motion that assists movement of a hemiplegic shoulder and elbow when the information processing device has determined that the activation level of the ipsilateral brain region satisfies a predetermined condition of whether or not a level of an event-related desynchronization (ERD) in the ipsilateral brain region exceeds a predetermined threshold. First, is the level of the ERD in the ipsilateral brain region the same as the activation level? Second, if the predetermined condition is either when an ERD level exceeds or does not exceed a predetermined threshold, then it seems as if the predetermined condition would always be satisfied (unless the level of an ERD equals the threshold). Third, is the predetermined condition that the level of an ERD exceeds the threshold, or that the level of an ERD does not exceed the threshold? The phrase “satisfies whether or not a level of an ERD exceeds a predetermined threshold” makes it unclear as to what the predetermined condition actually is. For this examination, claim 17 is being interpreted such that the predetermined condition is the presence of an ERD (as the presence of an ERD inherently requires a level of the ERD to exceed a threshold of 0).
	Claim 20 recites “wherein the biometric information detecting unit is configured to detect brain waves the ipsilateral brain region that is contained in a somatosensory motor cortex”. This phrase is grammatically incorrect. The Examiner is interpreting claim 20 such that the biometric information detecting unit is configured to detect brain waves in an ipsilateral brain region contained in a somatosensory motor cortex.
Claims not explicitly rejected above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11-16, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leuthardt et al.’582 (US Pub No. 2014/0277582 – previously cited).
Regarding claim 1, Leuthardt et al.’582 discloses a biometric information processing device (Figure 1A, unit 100), the device comprising: a biometric information detecting unit (Figure 1A, unit 112, sections [0025-0029]) configured to: detect biometric brain information from at least one identified brain region, which includes an ipsilateral brain region connected via a first brain nerve pathway to a hemiplegic shoulder and elbow of a subject (sections [0035], [0039]), from among a plurality of brain regions, which exist in bilateral hemispheres of a brain, that are selectable in accordance with the hemiplegic shoulder and elbow that is a target of function recovery or function improvement of a hemiplegic finger and the hemiplegic shoulder and elbow of the subject (sections [0030], [0037-0043], [0050-0051], and [0086], step 842 of Figure 8C, and section [0099] - because the device of Leuthardt et al.’582 performs a training/calibrating routine to identify a selectable brain region or plurality of brain regions, the at least one brain region from which the biometric information detecting unit detects biometric brain information is capable of being any brain region of the subject’s brain that exhibits activation upon the subject attempting to move any body part, including a hemiplegic shoulder and elbow); an information processing device (section [0066]) configured to determine, based on the detected biometric brain information, at least one activated state in the brain including locations of the brain regions that are activated in the subject while attempting to move said hemiplegic shoulder and elbow and an activation level of said activated brain regions (step 846 of Figure 8C, and sections [0086], [0099-0100]); and movement assisting device (Figure 1A, body movement assistance component 102,104,106,108, and section [0031]) configured to execute a predetermined motion that assists movement of said hemiplegic shoulder and elbow when the information processing device has determined that the at least one activated state of the brain (which may include the ipsilateral brain region depending on the brain regions determined to have been activated) satisfies a predetermined condition (sections [0030-0031], step 850 of Figure 8C, and section [0103]). By virtue of the movement assisting device of Leuthardt et al.’582 executing predetermined motion that assists movement of said hemiplegic shoulder and elbow based on the determination made by the information processing device, which determination is made based on activated brain states when the subject attempts to move the hemiplegic shoulder and elbow, the device of Leuthardt et al.’582 is configured to train a contralateral brain region connected to the hemiplegic shoulder and elbow via a second brain nerve pathway to restore or improve function of the hemiplegic finger, and the ipsilateral brain region to restore or improve function of the hemiplegic shoulder and elbow.
Regarding claim 11, the movement assisting device includes a display device configured to display whether or not at least one activated state of the brain satisfies a predetermined condition (sections [0126-0128]).
Regarding claim 12, the movement assisting device includes a perceptual stimulator configured to output a perceptual stimulus to the subject if the at least one activated state in the brain does not satisfy the predetermined condition (section [0048], last sentence).
Regarding claim 13, the above cited sections of Leuthardt et al.’582 disclose a biometric information processing method that causes the biometric information processing device to perform the method steps recited in the claim.
Regarding claim 14, the above cited sections of Leuthardt et al.’582 disclose a non-transitory computer readable medium storing a program that, when executed, causes a computer controlling the biometric information processing device to perform the method steps recited in the claim (also see sections [0060-0061]).
Regarding claims 15 and 25, the biometric information detecting unit is configured to detect EEG signals (section [0025-0026]).
Regarding claim 16, the biometric information detecting unit is configured to detect brain waves in the range of 8 Hz to 13 Hz (section [0056] – mu rhythm signals).
Regarding claim 21, the biometric information detecting unit comprises a plurality of electrodes configured to be attached to a scalp of the subject (sections [0025-0026] – electrodes 114); the information processing device comprises a central processing unit and memory (sections [0041-0043] – central system 120; section [0066] – central management computing system 220); and the movement assisting device comprises an exoskeleton robot or an electronic stimulator (sections [0030-0031] – wearable BCI/assist device 102, and see Figures 7A and 7B, and section [0062]).
Regarding claim 22, the biometric information detecting unit is configured to detect biometric brain information from the contralateral brain region connected to the hemiplegic shoulder and elbow via the second brain nerve pathway (because the device of Leuthardt et al.’582 performs a training/calibrating routine to identify a selectable brain region or plurality of brain regions, the at least one identified brain region is capable of being any brain region of the subject’s brain that exhibits activation upon the subject attempting to move said hemiplegic shoulder and elbow, including a contralateral brain region connected to the hemiplegic shoulder and elbow); the information processing device is configured to determine, based on the detected biometric brain information, at least one activated state in the brain including locations in the ipsilateral brain region and the contralateral brain region that are activated in the subject while attempting to move said hemiplegic shoulder and elbow and activation levels of the activated brain regions (because the device of Leuthardt et al.’582 performs a training/calibrating routine to identify a selectable brain region or plurality of brain regions, the at least one identified brain region is capable of being any brain region of the subject’s brain that exhibits activation upon the subject attempting to move said hemiplegic shoulder and elbow, including a contralateral brain region connected to the hemiplegic shoulder and elbow); and the movement assisting device is configured to execute a predetermined motion that assists movement of said hemiplegic shoulder and elbow when the information processing device has determined that both the activation level of the ipsilateral brain region and the activation level of the contralateral brain region satisfy a predetermined condition (because the device of Leuthardt et al.’582 performs a training/calibrating routine to identify a selectable brain region or plurality of brain regions, the at least one identified brain region is capable of being any brain region of the subject’s brain that exhibits activation upon the subject attempting to move said hemiplegic shoulder and elbow, including a contralateral brain region connected to the hemiplegic shoulder and elbow). It is also noted that the hemiplegic shoulder and elbow are a first target area of function recovery or function improvement (sections [0030-0031] – wrist/thumb/individual fingers, and section [0094] which discusses distinguishing ipsilateral thumb against contralateral thumb and ipsilateral index finger against contralateral index finger); and the biometric information detecting unit is further configured to detect biometric brain information in one additional brain region that is contralateral to a second body part (section [0031] - wrist/thumb/individual fingers) that is a second target of function recovery or function improvement. Because the device of Leuthardt et al.’582 performs a training/calibrating routine to identify a selectable brain region or plurality of brain regions, the at least one identified brain region is capable of being any brain region of the subject’s brain that exhibits activation upon the subject attempting to move said hemiplegic shoulder and elbow, including a brain region that is contralateral to the hemiplegic finger.
Regarding claim 23, the biometric information detecting unit is capable of detecting biometric brain information of an adult having the hemiplegic finger and the hemiplegic shoulder and elbow, and is also configured to detect biometric brain information in a brain region contained in a movement-related region (because the device of Leuthardt et al.’582 performs a training/calibrating routine to identify a selectable brain region or plurality of brain regions, the at least one identified brain region is capable of being any brain region of the subject’s brain that exhibits activation upon the subject attempting to move the hemiplegic shoulder or elbow).
Regarding claim 24, the biometric information detecting unit is capable of detecting biometric brain information of a child or an infant having the hemiplegic finger and the hemiplegic shoulder and elbow, and is also configured to detect biometric brain information in a brain region contained in a movement-related region or in a brain region that is not contained in the movement-related region and contains a sensory area of the brain (because the device of Leuthardt et al.’582 performs a training/calibrating routine to identify a selectable brain region or plurality of brain regions, the at least one identified brain region is capable of being any brain region of the subject’s brain that exhibits activation upon the subject attempting to move the hemiplegic shoulder or elbow). Furthermore, Official notice is being taken that it is well known in the art that biometric information devices that aim to use electroencephalography (EEG) analysis to provide control signals to an external device do so by acquiring EEG signals from a motor cortex/sensorimotor cortex region of a subject’s brain.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt et al.’582, as applied to claim 16, in view of Neuper et al. (ERD/ERS patterns reflecting… – previously cited) or, in the alternative, in view of Segal’791 (US Pub No. 2015/0091791 – previously cited).
Regarding claim 17, Leuthardt et al.’582 discloses all of the elements of the current invention, as discussed in paragraph 9 above, except for explicitly stating that the predetermined condition is the presence of an event-related desynchronization (ERD). Neuper et al. teaches that it is known in the art that the preparation, execution, and imagination of movement produces an ERD over the sensorimotor areas of a subject in the mu rhythm range (first paragraph on page 212). Segal’791 teaches that it is well known in the art that movement or preparation for movement is typically accompanied by ERD of mu rhythms (section [0040]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have used the presence of an ERD of mu rhythms as the predetermined condition of Leuthardt et al.’582 since Neuper et al. and Segal’791 both teach that mu rhythm ERD occurs when a subject attempts to prepare, execute, and imagine movement of a body part.
Regarding claim 19, the movement assisting device comprises an exoskeleton robot configured to assist movement of the subject’s hemiplegic elbow and shoulder connected to the hemiplegic finger (sections [0030] and [0062]).
Regarding claim 20, the biometric information detecting unit is capable of detecting brainwaves in an ipsilateral brain region that is contained in a somatosensory motor cortex (because the device of Leuthardt et al.’582 performs a training/calibrating routine to identify a selectable brain region or plurality of brain regions). Furthermore, as taught by Neuper et al., it is well known in the art that the EEG signals that are used to provide control signals for external devices may be acquired and analyzed from the sensorimotor cortex (first paragraph on page 212 of Neuper et al.; and for further evidence, see section [0041] of Leuthardt et al.’311 – US Pub No. 2005/0131311 – previously cited, and col. 3, lines 25-36 of Wolpaw et al.’826 – USPN 5,638,826 – previously cited).

Response to Arguments
Applicant's arguments filed 21 April 2022 have been fully considered and they are not persuasive. Applicant argues that Leuthardt does not disclose a technique for selecting and training brain regions that cause the fingers and the shoulder and elbow to function in view of the fact that resources of the brain region, which causes the fingers and the shoulder and elbow to function, will compete. This argument is not persuasive as it does not specifically point out why the above cited sections of Leuthardt do not teach the claimed structural elements and method steps of the claims. Applicant appears to be arguing an intended use or outcome of the claimed invention, and not structural or method step differences between the claimed invention and the cited prior art. Furthermore, because the device and method of Leuthardt perform a training/calibrating routine to identify a selectable brain region or plurality of brain regions, the at least one identified brain region is capable of being any brain region of the subject’s brain that exhibits activation upon the subject attempting to move a hemiplegic shoulder and elbow. This could include an ipsilateral region to the hemiplegic shoulder and elbow, a contralateral region to the hemiplegic shoulder and elbow, or both an ipsilateral region and a contralateral region. The identified brain region is dependent on what brain region(s) activate when the subject attempts to move the hemiplegic shoulder and elbow. Therefore, contrary to Applicant’s assertion, Leuthardt does not teach simply moving a hemiplegic finger (shoulder and elbow in the claims) by training only a brain region ipsilateral to the hemiplegic finger (shoulder and elbow in the claims).
It is noted that the Applicant has not traversed the Examiner’s previous assertions of Official Notice. As such, the Official Notice statements are taken to be admitted prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bundy et al. (Using ipsilateral motor signals… – previously cited) teaches all of the elements of at least claims 1 and 13-15. Ono (A Study on Brain-Machine Interface Rehabilitation for Stroke Hemiplegia… – previously cited) discloses that ERD in EEG occurs during motor execution. Leuthardt et al.’291 (WO 2008/151291 – previously cited) discloses the use of ipsilateral EEG signals to control external devices. Huang et al. (Electroencephalography (EEG)-based brain-computer interface (BCI)… – previously cited) teaches that ERD based control of a wheelchair is commonly known, and that through motor imagery of hand/foot movements and detecting ERD changes during those movements, control signals for the wheelchair can be generated. Bundy et al. (Human Ipsilateral Motor Physiology… – previously cited) and Wisneski et al. (Unique Cortical Physiology Associated with Ipsilateral… – previously cited) both teach the use of ipsilateral EEG signals to create control signals for external devices. Wisneski et al. specifically discusses ipsilateral and contralateral control signals as they relate to distinct anatomic positions. Yuan et al. (Cortical Imaging of Event-Related (de)Synchronization… – previously cited) discusses the use of ERD to generate control signals for external devices. The introduction of Yuan specifically states that during planning and execution of hand and/or finger movement, the power of brain waves in the 8-12Hz range modulates, and that studies have demonstrated that people can learn to increase and decrease sensorimotor rhythm amplitude over one hemisphere using motor imagery to control physical or virtual devices. It is noted that several of the above cited references disclose that the EEG signals that are analyzed to provide control signals are obtained from a movement-related brain region.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791